900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darnell HOPEWELL, Plaintiff-Appellant,v.Dewey SOWDERS, Warden;  Frank Deitsch;  Donna Dismeany,Defendants-Appellees.
No. 89-6138.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before KEITH and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Darnell Hopewell, a Kentucky prisoner proceeding pro se and in forma pauperis, appeals from the order of the district court awarding summary judgment in favor of defendants.


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Hopewell brought suit under 42 U.S.C. Sec. 1983 against the warden and two food service employees of Northpoint Training Center.  Hopewell, a professed Muslim, alleged that his first, fifth, eighth and fourteenth amendment rights were violated by the defendants providing inadequate notice of when pork was being included in the menu.


4
Upon review, we find no error.  Accordingly, for the reasons set forth in the magistrate's report and recommendation dated July 31, 1989, as adopted by the district court in its memorandum and order dated August 25, 1989, we hereby affirm the award of summary judgment in favor of defendants.  Rule 9(b)(5), Rules of the Sixth Circuit.